Citation Nr: 0101215	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-14 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for spinal 
stenosis with degenerative disc disease L4-5 and L5-S1 
(previously diagnosed as mechanical low back pain), currently 
evaluated as 10 percent disabling, to include entitlement to 
an extraschedular rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1977 to 
February 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, in pertinent part, granted a 10 
percent disability rating for the veteran's back condition.

The Board must address all issues reasonably raised from a 
liberal reading of the evidence associated with the claims 
file.  In the January 2001 informal hearing presentation, the 
veteran's representative raised the issue of entitlement to 
an extraschedular disability rating pursuant to 38 C.F.R. 
§ 3.321(b).  The question of an extraschedular rating is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); see also 
VAOPGCPREC 6-96.  The RO did consider whether an 
extraschedular rating is appropriate in the statement of the 
case, which also provided notice to the veteran of the 
provisions of 38 C.F.R. § 3.321(b).  Therefore, the claim 
before the Board has been recharacterized as shown above in 
order to include this issue.


REMAND

Unfortunately, additional evidentiary development is needed 
prior to appellate disposition of this case.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.

The veteran has received extensive private treatment for his 
back condition, but the only records obtained have been 
submitted by him.  It is clear that additional records exist 
that have not been obtained.  See, e.g., November 2000 
treatment record from Richard Duncan, M.D., referencing a May 
2000 myelogram at The Medical Center and March 2000 magnetic 
resonance imaging performed at Mountain States Diagnostic 
Center.  Also, although the RO previously requested the 
veteran's treatment records from Daniel Slonaker, M.D., in 
1998, no response was received.  According to a December 2000 
letter from Dr. Slonaker's office that was submitted to the 
Board by the veteran, he continues to receive treatment for 
his back condition from that physician.  Although the letter 
is helpful, actual treatment records would be of more 
assistance to the Board in determining the appropriate rating 
for the veteran's back condition.  Therefore, the RO should 
attempt to obtain all of the veteran's private treatment 
records.  

Although the veteran underwent a VA physical examination in 
October 1998, another examination is needed for the following 
reasons.  First, the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The 1998 physician 
commented that the claims file was not available.  The 
majority of the treatment the veteran has received for his 
back condition has been through private providers, and it is 
necessary that an examiner have these records available for 
review so that an informed opinion can be rendered as to the 
veteran's current level of disability due to his service-
connected back disorder.  Because the most recent examination 
was done without benefit of the veteran's claims file, it is 
inadequate, and another examination must be conducted, taking 
into account the records of prior medical treatment contained 
therein.  See 38 C.F.R. § 4.2; see also VAOPGCPREC 20-95.

More importantly, however, the Board does not have sufficient 
evidence upon which to decide this claim.  Since the last VA 
examination was conducted in 1998, the veteran has apparently 
undergone extensive private evaluation, and his back disorder 
has worsened to the point that he was scheduled for a 
laminectomy on January 4, 2001.  See 38 C.F.R. § 3.327 
(reexamination required where there is evidence indicating 
that there has been a material change in the disability since 
the last examination).

The claims file shows that the veteran receives VA treatment 
for his back condition at the VA Medical Center (VAMC) in 
Mountain Home, Tennessee.  The most recent records obtained 
from that facility are dated in November 1998.  Upon remand, 
the RO should ensure that all of the veteran's VA treatment 
records have been associated with the claims file.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In his substantive appeal, the veteran stated that he was 
seeking a less physically demanding job through VA's 
vocational rehabilitation program.  The veteran's vocational 
rehabilitation folder has not been associated with his claims 
folder, and any information contained therein would be 
pertinent to his claim for an increased rating.  It is 
necessary, therefore, that any documents prepared in 
connection with the veteran's claim for vocational 
rehabilitation be associated with the claims folder.

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's medical records from 
the VA Medical Center in Mountain Home 
for all treatment from November 1998 to 
the present.  The RO should continue to 
request these VA records, either until 
the records are obtained or it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

2.  The RO should request that the veteran 
provide a list of any private medical 
providers (to include Dr. Slonaker, 
Roberts S. Hines, M.D., Dr. Duncan, The 
Medical Center, Mountain States Diagnostic 
Center, and, if the surgery was conducted, 
the facility where he had back surgery in 
January 2001) who have treated him for his 
back condition or where he has undergone 
diagnostic testing since 1997.  He should 
provide the appropriate releases so that 
the RO can request such records, and the 
authorizations for release of information 
must be completed in full. 

When requesting records from private 
physicians, the RO should specify that 
actual treatment records, to include all 
diagnostic test results, as opposed to 
summaries, are needed.  All efforts to 
obtain private treatment records should be 
fully documented.  If any private 
treatment records are not obtained, the RO 
should inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to obtain 
the records.  The RO should also inform 
the veteran what further action, if any, 
will be taken by the RO with respect to 
his claim.  Allow an appropriate period of 
time within which to respond.

3.  Associate the veteran's VA vocational 
rehabilitation folder with the claims 
file.  If these records cannot be 
located, the RO must prepare a memorandum 
for the claims file documenting the 
efforts to locate the veteran's 
vocational rehabilitation folder and 
discussing any known information 
regarding the veteran's prior vocational 
rehabilitation claim(s).

4.  After the foregoing development has 
been accomplished, schedule the veteran 
for a VA examination.  It is very 
important that the examiner be provided 
an opportunity to review the claims 
folder, including this remand.  The 
examiner should indicate in the report 
that the claims file was reviewed.  The 
examiner must provide a complete 
rationale for all conclusions and 
opinions.  

Any necessary tests or studies should 
also be conducted to ascertain the 
severity of the service-connected back 
condition.  The examination should 
include range of motion testing, and all 
ranges of motion should be reported in 
degrees.  The examiner should state what 
is normal range of motion for the lumbar 
spine.  Any necessary tests should be 
conducted to determine whether the 
veteran has any neurological deficits as 
a result of his back disorder.  The 
examiner should state, if possible, the 
frequency of recurring attacks of 
intervertebral disc syndrome, if the 
veteran suffers such attacks, and the 
extent to which relief is experienced 
between such attacks.

The examiner should also state whether 
there is muscle spasm on extreme forward 
bending; loss of lateral spine motion, 
unilateral, in standing position; any 
osteoarthritic changes; narrowing or 
irregularity of joint space; abnormal 
mobility on forced motion; listing of the 
spine; or positive Goldthwait's sign.

All functional limitations resulting from 
the service-connected back disorder are 
to be identified, including whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the lumbar spine.  If there 
is no limitation of motion or function, 
or no objective indications of pain, such 
facts must be noted in the report.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement or activity), and the 
effectiveness of any pain medication or 
other treatment for relief of pain.  The 
examiner should discuss the effect the 
veteran's back disorder has upon his 
daily activities.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

5.  Subsequently, the RO should review the 
claims folder and ensure that all of the 
above development actions have been 
conducted and completed in full and that 
the requested opinions are in compliance 
with the directives of this REMAND.  If 
any opinion/report is deficient in any 
manner or fails to include adequate 
responses to the specific questions 
presented, it must be returned to the 
examiner for corrective action.  38 C.F.R. 
§ 4.2; see also Stegall v. West, 11 Vet. 
App. 268 (1998).  Ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.

6.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO should further consider 
whether referral to the appropriate 
authority pursuant to 38 C.F.R. § 3.321 
for consideration of an extraschedular 
evaluation is warranted for the veteran's 
service-connected back condition.

7.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative an adequate 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on his claim for benefits as 
ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  If the 
veteran has failed to report for an 
examination, citation of 38 C.F.R. 
§ 3.655 should be included.  Allow an 
appropriate period of time for response.  

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


